Case 2:17-cv-02651-GMN-EJY Document 53-4 Filed 09/24/19 Page 1 of 3




                     EXHIBIT C
         August 26-27, 2019 Email exchange between
                Ronald Green and Sam Castor
             Case 2:17-cv-02651-GMN-EJY Document 53-4 Filed 09/24/19 Page 2 of 3


  From:    Sam Castor sam@switch.com
Subject:   Re: MTechnology adv. Switch - Protective Order language
   Date:   August 27, 2019 at 9:10 AM
     To:   Ron Green rdg@randazza.com
    Cc:    Anne-Marie Birk abirk@switch.com, Piers R. Tueller ptueller@hutchlegal.com, Marc Randazza mjr@randazza.com,
           Alex Shepard ajs@randazza.com, Crystal Sabala ccs@randazza.com


       Ron,

       Good morning. I’d like to discuss. I am confident we can find mutually acceptable language. If we still don’t agree, we will
       file separate forms. We have been more than accommodating.

       Are you free at 10:30?

       Sent from my phone - please excuse brevity and typos.




                               SAM CASTOR
                               EVP OF POLICY
                               DEPUTY GENERAL COUNSEL

                               o +1 (702) 444-4102
                               m +1 (702) 371-0724
                               e sam@switch.com




       On Aug 26, 2019, at 4:35 PM, Ron Green <rdg@randazza.com> wrote:

           Dear Mr. Castor:

           While the majority of the parties’ disputes regarding the language of the Protective Order have been resolved, two
           significant ones remain. First, with regard to Paragraph 7.1, my clients will not agree to any language giving Switch the
           right to use highly confidential documents against third parties or to use this litigation to seek information about third
           parties. MTech and Mr. Fairfax will only agree to the language that we proposed for this Paragraph. Second, the
           language that you have proposed in Paragraph 10.2 is insufficient. The letter that I sent to Mr. Tueller on August 19,
           2019 identifies the language that we want inserted into the Protective Order regarding remedies if the Protective Order
           is breached.

           If Switch is unwilling to revise the language in its proposed Protective Order to assuage my clients’ concerns, then we
           should likely submit competing proposed orders with the Court.
           ________________________________________________________

           ________________________________________________________

           Ronald D. Green* | Randazza Legal Group, PLLC
           2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
           Tel: 702-420-2001 | Email: rdg@randazza.com

           ________________________________________________________

           * Licensed to practice law in Nevada.




       Disclaimer
   Case 2:17-cv-02651-GMN-EJY Document 53-4 Filed 09/24/19 Page 3 of 3

Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for
use by the recipient and others authorized to receive it. If you are not the recipient, you are hereby
notified that any disclosure, copying, distribution or taking action in relation of the contents of this
information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by
Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more
useful place for your human generated data. Specializing in; Security, archiving and compliance. To find
out more Click Here.
